Citation Nr: 1452408	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of multicentric basal cell carcinoma of the left side of the neck. 

3.  Entitlement to service connection for a blood clot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in October 2010.  A transcript of the hearing has been associated with the Veteran's VA claims file.

These matters were previously before the Board in March 2012.  At that time, the Board dismissed the Veteran's claim of entitlement to service connection for acute pharyngitis.  As such, this issue is no longer in appellate status.

The Board's March 2012 decision also remanded the issue of entitlement to service connection for a bilateral knee disability.  This issue was granted by the VA Appeals Management Center (AMC) in an October 2012 rating decision.  The Veteran has not disagreed with that decision and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In March 2012, the Board also observed that the issue of service connection for tinnitus was raised during the October 2010 hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this issue still has not been adjudicated, the Board again refers it to the AOJ for appropriate action.  

The issue of service connection for a blood clot disorder is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service or within one year of separation.  Bilateral hearing loss is unrelated to service.

2.  Basal cell carcinoma did not manifest during service or within one year of separation.  Basal cell carcinoma is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Basal cell carcinoma was not incurred in or aggravated by service and a malignant tumor may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Regarding VA's duty to notify, the AOJ sent the Veteran a VCAA notice letter in September 2007, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA examination reports, private treatment records, an article from the Cleveland Clinic, and the October 2010 hearing transcript.

As noted, the Veteran's claim was remanded for additional development in March 2012.  In pertinent part, the Board requested that the AOJ contact the Veteran and request that he submit his private treatment records or authorize VA to obtain them on his behalf.  The Veteran was also to be scheduled for VA examinations to determine the etiology of his bilateral hearing loss and basal cell carcinoma residuals.  

Following the Board's remand, the AOJ contacted the Veteran in a March 2012 letter and requested that he submit his private treatment records or authorize VA to obtain them on his behalf.  The Veteran was also afforded multiple VA examinations in March 2012 in order to determine the etiology of his claimed disorders.  Thus, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

As noted, the Veteran was provided with VA examinations in March 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  The Veteran has not contended otherwise.

The record reflects that at the October 2010 hearing, the undersigned Acting Veterans Law Judge clarified the issues on appeal, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issue in March 2012 for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).
In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include organic diseases of the nervous system and malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

III.  Hearing Loss

The Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  Specifically, he testified that he served in an armor regiment and was in close proximity to 90mm tank guns when they fired and that he wore hearing protection only incidentally.  See Board Hearing Tr. at 3-4.  

Since the Veteran's DD 214 confirms that he was assigned to Company D of the 69th Armor Regiment and was awarded the Marksmanship Medal for the 90mm tank gun, the Board finds that his contentions regarding in-service acoustic trauma are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  An in-service injury has therefore been demonstrated. 

The earliest evidence of any hearing loss impairment comes from a September 2010 private treatment record from certified physician's assistant F.K.  However, a June 2011 private audiogram is the first competent evidence of record that describes hearing loss as defined by VA regulations.  
While the Veteran testified during the October 2010 hearing that he began experiencing bilateral hearing loss since leaving service, the Board notes he denied experiencing ear trouble in a self-report of medical history completed at the time of his separation from service.  Moreover, in February 1962, the Veteran underwent a separation examination which did not reveal any hearing impairment.  

The Veteran is competent to report when he first experienced hearing problems because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in light of the conflicting evidence contained in the claims file, the Board finds that contemporaneous service treatment records have greater probative value than statements made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

While the record reflects that the Veteran has been diagnosed with a hearing loss as defined by 38 C.F.R. § 3.385, hearing loss was not "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology. 

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed bilateral hearing loss and his in-service injury. 

The Veteran was afforded a VA examination to determine the nature and etiology of his bilateral hearing loss in March 2012.  After a review of the claims file and a clinical examination, the examiner stated that the Veteran's hearing loss was "not caused by, or a result of his history of military noise exposure."  Instead, the examiner explained that the Veteran's current hearing loss is the "result of  his history of occupational noise exposure in civilian life and/or a result of his extensive history of recreational noise exposure . . . and [his] presbycusis at the age of 71 years."  (Presbycusis is "progressive, bilaterally symmetric perceptive hearing loss occurring with age."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1503 (30th ed. 2003).

After noting that the Veteran separated from service with "normal bilateral hearing sensitivity according to his pure tone, air conduction thresholds and whispered voice test," the examiner explained that any hearing loss the Veteran experienced during service was only temporary in nature and that exposure to hazardous noise has an immediate effect on hearing and is usually temporary at first.  Such exposure does not have a delayed onset and is not progressive or cumulative.  The examiner further noted that there is no evidence of "a disease process sustained during . . . service to account for [the Veteran's] present hearing disturbances."  

In addressing the Veteran's assertion that he did not have post-service noise exposure, the VA examiner stated that the company the Veteran worked for "must have thought otherwise since he reported having a hearing test . . . at work."  The examiner also explained that "occupational noise exposure at work occurs gradually over time and most often the employee is unaware of having any decreased hearing sensitivity until permanent loss exists."  He stated that the nature, degree, and audiometric configuration of the Veteran's hearing loss were consistent with a significant history of noise exposure.  He found that the Veteran's 20 year occupational exposure as a hi-lo driver and rail car loader and his six years of weekly recreational noise exposure to firearms in his civilian life along with his presbycusis "fully account for his present degree of bilateral hearing loss."

The only other opinion with respect to etiology is that of the Veteran.  As noted, the Veteran is competent to testify to his observations.  See Layno, 6 Vet. App. at 470.  However, on the question as to whether current bilateral hearing loss is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who performed the 2012 VA examination is of greater probative weight than the more general assertions of the Veteran.  
In essence, hearing loss was not manifest during service or within one year of separation and is not otherwise attributable to service.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for hearing loss, as the third Shedden element has not been met.  The benefit sought on appeal is accordingly denied.

IV.  Basal Cell Carcinoma Residuals

The Veteran contends that he developed basal cell carcinoma as a result of an in-service sunburn.  Specifically, the Veteran testified that while crossing the equator on a ship he developed a sunburn that was so severe it resulted in blisters on his legs and a sore neck.  See Board Hearing Tr. 24-25. 

A review of the Veteran's service treatment records reveals that he was seen on April 30, 1959 to "dress blister(s)."  Moreover, the Board notes that the Veteran, as a lay person, is competent to report that he developed a sunburn while on active duty.  Upon review of the record, there is no evidence that contradicts the Veteran's claim and the Board finds that his statements are competent and credible.  An in-service injury has therefore been demonstrated. 

Post-service treatment records document that the Veteran was diagnosed with basal cell skin cancer in April 1997.  He underwent two procedures that excised the carcinoma.  During a July 2008 VA examination, the Veteran was diagnosed with basal cell carcinoma and was observed to have a well-healed scar on the left side of his neck. 

In his July 2007 claim, the Veteran reported that his cancer began in 1995.  Upon review, however, the first evidence of basal cell carcinoma comes from the above-mentioned April 1997 private treatment record.  Regardless, even if the Board were to assume that the Veteran's cancer was first diagnosed in 1995, this diagnosis would be more than three decades after the Veteran separated from service. 

The Veteran's medical records do not indicate that squamous cell carcinoma existed in service or for many years thereafter.  Thus, the presumptive provisions of 38 C.F.R. § 3.309(a) do not apply.  Similarly, as a malignant tumor was not noted in service, service connection may not be granted based on chronicity or continuity under § 3.303(b).

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed disability and an in-service disease or injury. 

Here, the Veteran was afforded a VA examination in July 2008.  After reviewing the Veteran's claims file and conducting a clinical examination, the VA examiner opined that the Veteran's basal cell skin carcinoma is not the result of in-service sun exposure.  The examiner explained that "it is known that sun exposure predisposes to this condition[,] but this gentleman has had greater than 50 years of sun exposure through his lifetime.  He is a sportsman who likes to fish and lives on a lake.  Nothing indicates that being aboard ship made him anymore susceptible than day to day exposures." 

In March 2012, the Board observed that the July 2008 VA examiner did not address the Veteran's contention that he suffered from severe sunburn in service, as opposed to sun exposure generally.  As a result, the Board remanded the Veteran's claim in order to obtain an additional medical opinion. 

The Veteran was afforded an additional VA examination in March 2012.  After a review of the claims file and a clinical examination, the VA examiner stated that the Veteran's basal cell carcinoma was not the result of his in-service sunburn.  In explaining his opinion, the examiner cited to a medical article from the Cleveland Clinic which notes that a "severe episode of sunburn is more likely to result in melanoma later in life; whereas, cumulative sun exposure over time is more likely to result in development of basal cell or squamous cell carcinoma."  Since the Veteran reported that he likes to fish and spend time outdoors, and since he was not diagnosed with melanoma, the examiner concluded that the Veteran's basal cell carcinoma is not related to his active duty service.  
Although the Veteran contends that his basal cell carcinoma is related to his in-service sunburn, and he is competent to provide evidence regarding observable symptoms that he has experienced, he is not competent to provide an opinion as to whether his basal cell carcinoma is related to his in-service sunburn as that is a complex medical question not capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board places more weight of probative value on the VA examiner's conclusion.

In conclusion, for the reasons and bases expressed, the Board finds that the preponderance of evidence is against the Veteran's claim of service connection for residuals of basal cell carcinoma as the third Shedden element has not been met.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for residuals of multicentric basal cell carcinoma of the left side of the neck is denied. 


REMAND

The Veteran is seeking service connection for a blood clot disorder.  Unfortunately, before the Board can adjudicate this claim on the merits, additional development is required.

The Veteran was afforded a VA examination to determine the etiology of his blood clot disorder in March 2012.  After a review of the claims file and a clinical examination, the VA examiner diagnosed the Veteran with Leiden Factor V.  In discussing the etiology of the Veteran's disability, the examiner explained that Leiden Factor V is "an inherited genetic disorder which predisposes an individual to thrombophilia or development of blood clots/deep vein thromboses."  

Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990).

While the March 2012 VA examiner indicated that the Veteran's disability is an inherited genetic disorder, the record is unclear whether it is a congenital disease or defect.  A clarifying medical opinion is therefore necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a medical opinion to determine the etiology of any and all blood clot disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

The examiner should identify all current blood clot disorders.  If the Veteran has a blood clot disorder other than Leiden Factor V, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise related to his service, including his presumed in-service exposure to airborne elements or chemicals. 

With regard to his Leiden Factor V, the examiner should address the following: 

A.  Is the Veteran's Leiden Factor V a congenital "disease" or a congenital "defect"? 

To assist the examiner, the Board notes that, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia a congenital "disease" for VA purposes whereas refractive error is considered a congenital "defect").

B.  If the examiner concludes the Veteran's Leiden Factor V is a congenital disease, the examiner should then render an opinion as to whether the disease preexisted the Veteran's military service.  If a congenital disease preexisted the Veteran's service, then the examiner should state whether it underwent a permanent increase in severity during his active service and whether any permanent increase was due to the natural progress of the condition.  

C.  If Leiden Factor V is not a congenital disease or defect and/or did not preexist service, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to his military service.
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


